department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp ajkeyso tl-n-4401-00 uil memorandum for district_counsel brooklyn district from pamela w fuller acting chief branch administrative provisions judicial practice cc pa apjp subject significant service_center advice offset of erroneous refunds this responds to your request for significant service_center advice in connection with questions posed by the brookhaven customer service_center we have restated the issues as follows issues where the service seeks to recover an erroneous refund by offsetting it against an overpayment_of_tax from a later tax_year may the offset be deemed to have occurred prior to the date the taxpayer files the return showing the overpayment under the circumstances described below may the service reverse a valid offset made pursuant to sec_6402 or sec_6402 of the internal_revenue_code conclusions based on the facts you describe the service may not deem an offset to have occurred prior to the date the taxpayer filed the return showing an overpayment_of_tax the service may not reverse an offset properly made pursuant to sec_6402 or sec_6402 of the code under the circumstances you describe facts tl-n-4401-00 you present two independent scenarios on date the service made a nonrebate erroneous refund to a taxpayer for the taxpayer’s taxable_year you note that the statute_of_limitations for recovering the erroneous refund expired on date the service took no action prior to date to recover the erroneous refund the taxpayer filed his income_tax return in date pursuant to a valid extension of time for filing the taxpayer’s return reflected estimated_tax payments and a credit from in excess of tax_liability resulting in an overpayment_of_tax you indicate that when the service processed the taxpayer’s return the taxpayer’s overpayment posted as of date because date is prior to the expiration of the statute_of_limitations on the erroneous refund you ask whether the service may offset the erroneous refund against the overpayment as of date on date the service made a nonrebate erroneous refund to a taxpayer for the taxpayer’s taxable_year you note that the statute_of_limitations for recovering the erroneous refund expired on date the taxpayer filed his income_tax return on date and requested a refund prior to date the service took no action to offset the erroneous refund against the overpayment shown on the taxpayer’s return instead pursuant to sec_6402 and sec_6402 the entire amount of the claimed overpayment was offset to one or more federal or state agencies to whom the taxpayer was indebted the service now asks whether it can reverse the offsets made pursuant to sec_6402 and sec_6402 and if so whether it may offset the erroneous refund against the overpayment shown on the taxpayer’s return issue law analysis the service’s authority to credit overpayments of tax against outstanding tax_liabilities is contained in sec_6402 of the code sec_6402 is not an appropriate means of recovering an erroneous refund unless the service can assess the amount erroneously under sec_6532 of the code absent fraud or misrepresentation of a material fact the statute_of_limitations for recovering an erroneous refund expires two years after the date the erroneous refund was made a refund offset to an outstanding child_support or federal_agency debt made before is referred to as a debtor masterfile dmf offset refund offsets made after are referred to as treasury offset program top offsets tl-n-4401-00 refunded as in the case of a rebate refund however the service may recover a nonrebate erroneous refund pursuant to the common_law right of offset under the facts you present the service seeks to use the common_law right of offset to credit the taxpayer’s overpayment for the tax_year against the nonrebate erroneous refund attributable to the tax_year pursuant to the statute_of_limitations for recovering an erroneous refund the service must have made the offset on or before date generally an overpayment is treated as arising on the date on which the tax_payments first exceed the correct_tax liability for the year sec_301_6611-1 of the regulations on procedure and administration provides except as provided in sec_6401 relating to assessment and collection after the expiration of the applicable_period of limitation there can be no overpayment_of_tax until the entire tax_liability has been satisfied therefore the dates of overpayment of any_tax are the date of payment of the first amount which when added to previous payments is in excess of the tax_liability and the dates of payment of all amounts subsequently paid with respect to such tax_liability for purposes of applying this regulation sec_301_6611-1 provides that the provisions of sec_6513 treating wage withholding and estimated_tax payments during a taxable_year as a tax payment on april 15th of the following year shall apply in determining the date of an overpayment based on the facts provided an overpayment for the taxable_year arose on date as of that date the taxpayer’s estimated_tax payments were deemed tax_payments by virtue of sec_6513 and such payments exceeded the taxpayer’s correct_tax liability for the year in cases where tax_payments are deemed paid on april 15th pursuant to sec_6513 it is our understanding that the service’s computers properly reflect the fact that an overpayment_of_tax exists on april 15th although an overpayment existed on date it is incorrect to hold that the service can offset the erroneous refund at that date the courts and the code have long provided that a liability is considered paid_by a credit on the date the credit is allowed u s v swift co 282_us_468 260_f2d_309 7th cir sec_7422 see memorandum from acting deputy assistant chief_counsel general litigation dated date tl-n-4401-00 typically the service allows a credit of an overpayment against an outstanding liability only after it receives and processes the taxpayer’s return for the year of the overpayment verifies that the taxpayer is claiming an overpayment_of_tax and decides to apply the overpayment against the outstanding liability except for certain non-tax offsets the service has the discretion whether to apply an overpayment to an outstanding liability and may choose not to credit an overpayment against an outstanding liability based on the facts provided we conclude that an offset of the overpayment for the taxable_year may not be deemed to have occurred prior to the date the service accepted and processed the taxpayer’s return despite the fact that the service’s computers post the overpayment as of date issue sec_6402 and d of the code require that certain debts that a taxpayer owes to federal or state government agencies be offset against any_tax overpayments of the taxpayer these offsets are mandatory under the facts you present the service issued an erroneous refund to the taxpayer for the year on date the taxpayer filed his tax_return claiming an overpayment_of_tax the overpayment shown on the return was offset to satisfy a non-tax debt after the expiration of the statute_of_limitations for recovering the erroneous refund the service discovered that it could have applied the tax overpayment against the erroneous refund for the service now seeks to reverse the offsets and apply the overpayment against the erroneous refund based on the rationale that it had the authority to apply the overpayment against the erroneous refund as of date but did not do so neither sec_6402 nor the regulations thereunder specifically address the service’s authority to reverse an offset after the funds have been paid to the state or federal_agency in general specific statutory authority is required for the service to reverse a completed transaction thus for example while it is within the service’s discretion whether to make an assessment of tax once that assessment is properly made it can be abated only under the conditions provided in sec_6404 of the code similarly while the service may decide that it does not desire to file a tax_lien against a taxpayer’s property once the lien is filed it may be released or withdrawn only under the conditions provided in sec_6323 a nonstatutory common_law exception to these prohibitions on reversing a completed transaction is referred to as the clerical_error exception succinctly stated whenever an action occurs because of mistake of fact or bookkeeping error that mistake can be tl-n-4401-00 corrected so long as this does not prejudice the taxpayer in the past the service has chosen to apply the clerical exception in clear cases of clerical_error and has been reluctant to apply the doctrine where the decision made by the service was discretionary in our opinion the service may not apply the clerical exception to the facts you present the case law regarding clerical exception has arisen from cases significantly different from the situation you present these cases dealt with abatements of tax assessments where the abatement was erroneous and clearly contrary to law the courts held that the accidental abatement was not effective in contrast the situation you present involves the legally correct application of the taxpayer’s overpayment to past due federal or state_agency debts under the facts you present the taxpayer’s past due support or federal_agency debts were properly offset against the tax overpayment because the offset was legally proper the correction the service seeks is not a correction of a legally improper action on the part of the service based on mistake of fact or clerical_error for this reason it is our conclusion that the service may not legally reverse the offset under the facts you describe furthermore reversing the offset in this circumstance would merely reinstate the overpayment on the taxpayer’s account because the statute_of_limitations for offsetting the erroneous refund has expired the service would be unable to credit the overpayment against the erroneous refund as indicated in issue above it is our opinion that the service may not make the offset after the expiration of the statute_of_limitations and deem it to have occurred prior to such expiration see eg matter of 99_f3d_740 5th cir unauthorized and accidental abatement of assessment may be corrected 311_fsupp_1184 s d n y when tax is abated due to mistake of fact or bookkeeping error the assessment may be reinstated see memorandum from senior technician reviewer branch general litigation dated date where the service chose to credit a taxpayer’s overpayment against an outstanding tax_liability the service lacked the authority to reverse the transaction for purposes of issuing a hardship refund to the taxpayer
